FINAL OFFICE ACTION after RCE
This application has been reassigned to another examiner in Art Unit 1774 and the following will apply for this application:
	  Please direct all written correspondence with the correct application serial number for this application to Art Unit 1774. 
	  Telephone inquiries regarding this application should be directed to the Electronic Business Center (EBC) at http://www.uspto.gov/ebc/index.html or 1-866-217-9197 or to the Examiner at (571) 272-1139.  All official facsimiles should be transmitted to the centralized fax receiving number (571)-273-8300.   

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



New claims 27-28 and 36-41 are rejected under 35 U.S.C. 103 as being unpatentable over Falco (US 4913553) in view of COLIN et al. (US 5033650) and ROVELLINI (WO 2007/113627). 
FALCO discloses an apparatus for use with a fluid dispenser configured to dispense a mixture of multiple fluid components, the apparatus comprising a static mixer 36 or 170 including an elongate tubular body 150 defining a fluid passageway configured to receive first and second fluid components; a plurality of mixing baffles 168 located within the fluid passageway, the plurality of mixing baffles being configured to mix the first and second fluid components when received in the fluid passageway; a cartridge 20 or 130 including a first cylinder 30 or 130 defining a first chamber for holding the first fluid component and a second cylinder (another of 30 or 130) defining a second chamber for holding the second fluid component; the first and second cylinders have respective first and second fluid outlets proximate 146, 148 in fluid communication with the first and second chambers, respectively, and also in fluid communication selectively (via a seal formed from the portion of the wall 146 forming the cylinder 130, col. 7, line 61-67) with the fluid passageway of the static mixer 170; an interior wall which forms an interior volume across the chambers and the interior of the elongate tubular body when the coupling 152 of the elongate tubular body 150 is connected to the head 138 of the chambers; frangible closure members at 146; at least one fluid dispenser part includes at least one of: 1) a receptacle (112, 110) connected to the first and second cylinders of the cartridge; and 2) a handle (174, crank handle to assist in dispensing as seen fig 1) and/or the handle 154 in figure 13; the plurality of mixing baffles (helical baffles 170) includes at least two different kinds of mixing baffles that define a plurality of undercuts (see the spacing between the helical baffles 170); and the nozzle with a dispensing tip (figure 13: 156, 158) configured to receive the first and second fluid components from the static mixer.
FALCO does not disclose the newly recited frangible closure members feature or the cylinders, elongate tubular body, and the baffles being an integrated unitary single piece.  
The newly applied reference to COLIN et al. discloses an analogous fluid dispenser configured to dispense a mixture of multiple fluid components; the dispenser apparatus comprising a static mixer 36 within an elongate tubular body 14 defining a fluid passageway 34 configured to receive first and second fluid components 15, 16 within the cylinders/chambers 15 and 16; a plurality of mixing baffles 36 located within the fluid passageway 34 extending along a longitudinal direction; the plurality of mixing baffles 36 being configured to mix the first and second fluid components 15, 16 when received in the fluid passageway; a cartridge 12 including the first cylinder at 15 defining the first chamber (defined within 15) for holding the first fluid component and a second cylinder at 16 defining the second chamber (defined within 16) for holding the second fluid component; the first and second cylinders 15, 16 have corresponding first and second fluid outlets 21, 22 in fluid communication with the first and second chambers; the fluid outlets 21, 22 having distal ends that are sealed with first and second frangible closure members 24, 25 that are positioned downstream from the first and second chambers within 15 and 16; the frangible closure members 24, 25 are initially closed in positions that block flow of the components into the fluid passageway 34; these positions being perpendicular to said longitudinal direction (Figs. 1 and 6); the first and second frangible closure members 24, 25 are integrally formed (molded therewith) with the cartridge (col. 3, lines 30-41); and the first and second frangible closure members 24, 25 are configured to open in positions parallel to said longitudinal direction via the score lines 26 to permit flow of the components into the fluid passageway 34 (col. 3, lines 34-41).
It would have been obvious to one skilled in the art before the effective filing date of the invention to have substituted/modified the frangible closure members in FALCO with first and second frangible closure members that are instead positioned downstream from the chambers as taught by COLIN et al. for the purpose of closing off the distal ends of the fluid outlets (such distal ends being located far downstream from the chambers) while permitting opening of the fluid outlets in response to a driving force applied to the chambers (col. 3, lines 21-41).
Furthermore, the prior art to FALCO merely differs from the now claimed device by the substitution of frangible closure members; the substituted components and their functions were known in the art as evidenced by COLIN et al.; one of ordinary skill in the art could have readily substituted known frangible closure members chosen from a finite list of such frangible closure members heating elements for another; and the results of the substitution would have been wholly predictable and obvious since the substitution of frangible closure members from the finite list of known frangible closure members for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention, i.e., the predictable result of closing/sealing off the distal ends of the fluid outlets while permitting opening of the fluid outlets in response to a driving force applied to the chambers.  See KSR, supra and MPEP 2143.
"Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness ‘from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference."). In re Bozek, 416 F.2d 1385 (CCPA 1969).  Accordingly, providing frangible closure members that are downstream from the chambers is knowledge known in the art as exemplified by COLIN et al. and to apply such common knowledge and common sense to FALCO would have been well within the realm of obviousness to one skilled in the dispensing/mixing art.
"Indeed, we have repeatedly held that an implicit motivation to combine exists not only when a suggestion may be gleaned from the prior art as a whole, but when the ‘improvement’ is technology-independent and the combination of references results in a product or process that is more desirable, for example because it is stronger, cheaper, cleaner, faster, lighter, smaller, more durable, or more efficient. Because the desire to enhance commercial opportunities by improving a product or process is universal—and even common-sensical—we have held that there exists in these situations a motivation to [employ 35 USC 103] even absent any hint of suggestion in the references themselves." Dystar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick, 464 F.3d 1356, 1368, 80 USPQ2d 1641, 1651 (Fed. Cir. 2006).  Accordongly, to improve the product of FALCO by integrally forming/molding the frangible closure members at the distal ends of the fluid outlets as taught by COLIN et al. as opposed to locating the frangible closure members well upstream of said distal ends and deeply immersed in the innards of the cartridge (as in FALCO) would result in a product that is likely cheaper and more efficient to manufacture.
ROVELLINI is relied upon for the same reasons expressed in the final rejection mailed 23 SEP 2019, the Examiner’s Answer of 23 JUN 2020, and the PTAB Decision of 1 OCT 2021.

Claims 29-35 are rejected under 35 U.S.C. 103 as being unpatentable over Falco (US 4913553) in view of COLIN et al. and ROVELLINI (WO 2007/1113627) as applied to claim 28 above and further in view of Gronenmeyer (US 3029987) for the same reasons expressed in the final rejection mailed 23 SEP 2019 and the Examiner’s Answer of 23 JUN 2020.

Allowable Subject Matter
None.

Response to Amendment
Applicant's arguments with respect to the pending claims have been considered but are deemed to be moot in view of the new grounds of rejection necessitated by amendment.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited prior art discloses dispensing devices with frangible closure members.
Applicant's amendment necessitated the new grounds of rejection.  Accordingly, THIS ACTION IS MADE FINAL.  See M.P.E.P. § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a). 
Per Rule 1.116(b)(3):  “An amendment touching the merits of the application or patent under reexamination may be admitted upon a showing of good and sufficient reasons why the amendment is necessary and was not earlier presented.”  Thus, an amendment after final lacking such showing will be denied entry.
A SHORTENED STATUTORY PERIOD FOR RESPONSE TO THIS FINAL ACTION IS SET TO EXPIRE THREE MONTHS FROM THE DATE OF THIS ACTION.  IN THE EVENT A FIRST RESPONSE IS FILED WITHIN TWO MONTHS OF THE MAILING DATE OF THIS FINAL ACTION AND THE ADVISORY ACTION IS NOT MAILED UNTIL AFTER THE END OF THE THREE-MONTH SHORTENED STATUTORY PERIOD, THEN THE SHORTENED STATUTORY PERIOD WILL EXPIRE ON THE DATE THE ADVISORY ACTION IS MAILED, AND ANY EXTENSION FEE PURSUANT TO 37 C.F.R. § 1.136(a) WILL BE CALCULATED FROM THE MAILING DATE OF THE ADVISORY ACTION.  IN NO EVENT WILL THE STATUTORY PERIOD FOR RESPONSE EXPIRE LATER THAN SIX MONTHS FROM THE DATE OF THIS FINAL ACTION.  ANY RESPONSE FILED AFTER THE MAILING DATE OF THIS FINAL REJECTION WILL BE SUBJECT TO THE PROVISIONS OF MPEP 714.12 AND 714.13 - NO EXCEPTIONS.
IMPORTANT NOTE:  The examiner of record follows the interview after-final policy set forth in MPEP 713.09:  
Normally, one interview after final rejection is permitted. However, prior to the interview, the intended purpose and content of the interview [agenda] should be presented briefly, preferably in writing.  Such an interview may be granted if the examiner is convinced that disposal or clarification for appeal may be accomplished with only nominal further consideration.  Interviews merely to restate arguments of record or to discuss new limitations which would require more than nominal reconsideration or new search should be denied.  (emphasis added)
	The agenda will be made of record per PTO policy.


Moreover, any response after-final should be filed under the no-fee required AFCP 2.0 program, if meeting the program requirements, that authorizes additional time for examiners, at their discretion, to search and/or consider responses after final rejection during this late stage of the prosecution.  SEE:  https://www.uspto.gov/patent/initiatives/after-final-consideration-pilot-20 .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles Cooley in Art Unit 1774 whose telephone number is (571) 272-1139.  The examiner can normally be reached on Monday - Friday.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  Written or telephonic status inquiries will not be responded to - see the next section.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see: http://www.uspto.gov/patents/process/status/private_pair/index.jsp.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  Additional assistance can be obtained via the Ombudsman Pilot Program is designed to enhance the USPTO’s ability to assist applicants and/or their representatives with issues that arise during patent application prosecution. More specifically, if there is a breakdown in the normal prosecution process, the Ombudsman Pilot Program can assist in getting the process back on track.  See http://www.uspto.gov/patents/ombudsman.jsp .  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  




/CHARLES COOLEY/Examiner, Art Unit 1774                                                                                                                                                                                                        






21 July 2022